Citation Nr: 0401437	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-08 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of overpayment of Chapter 
30 educational assistance benefits in the amount of 
$3,580.20.


REPRESENTATION

Appellant represented by:  Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1983 to May 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  January 2001 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) in Muskogee, Oklahoma, which denied 
waiver of recovery of an overpayment of Chapter 30 education 
assistance benefits in the amount of $3,580.20.  The veteran 
entered a timely appeal of this decision.  In March 2003, the 
Board remanded this case to the RO for further notice and 
development.  That  notice and development was completed and 
the case was returned to the Board.  


FINDINGS OF FACT

1.  On September 29, 1999, the veteran applied for benefits 
under Chapter 31, Title 38, United States Code (Vocational 
Rehabilitation).

2.  On December 27, 1999, the veteran submitted an 
application for education benefits under Chapter 30, Title 
38, United States Code (Montgomery GI Bill); the veteran 
failed to check the block on the application form to indicate 
that she had previously applied for Vocational Rehabilitation 
benefits. 

3.  The veteran was awarded educational assistance benefits 
under Chapter 30, Title 38, United States Code for the period 
from January 10, 2000 to October 6, 2000.

4.  For the period from January 10, 2000 to October 6, 2000, 
the veteran received educational assistance benefits under 
Chapter 30, Title 38, United States Code (Montgomery GI Bill) 
and benefits under Chapter 31, Title 38, United States Code 
(Vocational Rehabilitation). 

5.  In July 2001, the veteran's Chapter 30 award was stopped 
effective from January 10, 2000; an overpayment of $3,580.20 
resulted. 

6.  The evidence for and against the veteran's claim is in 
relative equipoise on the question of whether recovery of the 
indebtedness in the amount of $3,580.20 would be against 
equity and good conscience.
  

CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, recovery of the overpayment of Chapter 30 education 
benefits in the amount of $3,580.20 would be against equity 
and good conscience; therefore, recovery is waived.  38 
U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. §§ 3.102, 1.963, 1.965 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notwithstanding the Board's prior remand for compliance with 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002), the Veterans Claims Assistance 
Act of 2000 does not apply to waiver of indebtedness claims 
discussed in chapter 53 of title 38 of the U.S. Code.  Barger 
v. Principi, 
16 Vet. App. 132, 138-139 (2002). 

After reviewing the facts and circumstances of this case, the 
Board finds that there is no indication of fraud, 
misrepresentation or bad faith on the part of the appellant 
in the creation of the overpayment.  This does not mean that 
the veteran may not be found at fault in its creation, but 
merely indicates that the acts which led to its creation do 
not meet the high degree of impropriety as to constitute 
fraud, misrepresentation or bad faith.  See 38 C.F.R. § 
1.965(b) (2003). 

The veteran contends that there was confusion in filling out 
the paper work for Chapter 30 (Montgomery GI Bill) benefits 
because someone told her they were Vocational Rehabilitation 
benefits.  She testified that she was unaware of having 
received money under Vocational Rehabilitation because that 
money was paid directly to the college she was attending.  
She also contends that she never received paperwork from VA 
telling her that she was receiving Chapter 30 (Montgomery GI 
Bill) education benefits.  She testified that she thought the 
money that she received was for Chapter 31 Vocational 
Rehabilitation benefits and for work-study because the money 
was often received late.  She further contends that 
collection of the overpayment would result in extreme 
financial hardship to her. 

The question before the Board for review is the issue of 
whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of the overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The standard 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements identified at 
38 C.F.R. § 1.965(a) which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor 
contribute to creation of the debt.
2.  Balancing of faults.  Weighing faults of the 
debtor against VA fault.
3.  Undue hardship.  Whether collection would 
deprive debtor or family of basic necessities.
4.  Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective 
for which the VA benefits were intended.
5.  Unjust enrichment.  Failure to make restitution 
would result in unfair gain to the debtor.
6.  Changing position to one's detriment.  Reliance 
on VA benefits results in relinquishment of a 
valuable right or incurrence of a legal obligation.  

VA's working definition of "fault" is: The commission or 
omission of an act that directly results in the creation of 
the debt.  Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990.  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.

In this veteran's case, the evidence demonstrates that, on 
September 29, 1999, the veteran applied for benefits under 
Chapter 31, Title 38, United States Code (Vocational 
Rehabilitation).  On December 27, 1999, the veteran submitted 
an application for education benefits under Chapter 30, Title 
38, United States Code (Montgomery GI Bill).

On the December 1999 application for education benefits under 
Chapter 30, in answer to the question as to which VA benefits 
the veteran had "PREVIOUSLY APPLIED FOR," the veteran 
checked the block labeled "VETERANS' EDUCATIONAL 
ASSISTANCE," but failed to check the block labeled 
"VOCATIONAL REHABILITATION."  Based on the December 1999 
application for education benefits under Chapter 30, the 
veteran was awarded educational assistance benefits under 
Chapter 30, Title 38, United States Code for the period from 
January 10, 2000 to October 6, 2000.  This resulted in the 
veteran receiving benefits under Chapter 31, Title 38, United 
States Code (Vocational Rehabilitation) for the same period 
that she received benefits under Chapter 30, Title 38, United 
States Code (Montgomery GI Bill).  

In July 2001, the veteran's Chapter 30 award was stopped 
effective from January 10, 2000.  This created the 
overpayment at issue of $3,580.20. 

Considering the relevant factors in determining whether 
recovery of the overpayment may be waived, the Board finds 
that the veteran was at fault in the creation of the debt due 
to overpayment of $3,580.20.  The veteran's failure on the 
December 1999 application to indicate that she had previously 
applied for Vocational Rehabilitation (Chapter 31) benefits 
was some indication to VA that the veteran had not in fact 
applied for such Vocational Rehabilitation benefits.  For 
this reason, VA had no reason to check or to attempt to 
verify whether the veteran had applied for, or was already in 
receipt of, Vocational Rehabilitation benefits.  The Board 
has also considered the veteran's testimony that she was not 
notified in writing by VA that she was in receipt of Chapter 
30 benefits for the relevant period from January 10, 2000 to 
October 6, 2000.  The Claimant Folder Printout reflects that 
correspondence was sent to the veteran in February 2000 
regarding the award of Chapter 30 benefits; however, there 
are otherwise no documents associated with the claims file 
that specifically reflect what type of notice the veteran was 
given at that time. 

VA was also at fault in the creation of the overpayment at 
issue of $3,580.20.  On the December 1999 application, the 
veteran did check the block to indicate that she had 
previously applied for "VETERANS' EDUCATIONAL ASSISTANCE." 
Whether the veteran was intending to reveal her previous 
application for Vocational Rehabilitation benefits is 
unclear.  This is some type of notice to VA that the veteran 
had previously applied for some type of benefit, although 
there was no indication by this notice of receipt of 
Vocational Rehabilitation benefits.  

Collection of the overpayment would not deprive the debtor or 
family of basic necessities.  As reflected in the financial 
information received from the veteran in September 2001, her 
"debt" included credit card debts for "new" household 
furnishings, for unspecified expenses for items for the 
veteran's daughter, for automobile insurance for her 
daughter, for minor luxury items, and for credit card debt.  
The veteran also indicated that she was co-owner of a house 
that was to be sold as part of a divorce proceeding, but did 
not offer any specifics about the value of the house or 
equity in the house to allow a determination of income from 
the anticipated sale; the veteran has not updated VA on the 
status of the sale of the house. 

A withholding of benefits or recovery of the overpayment 
would not nullify the objective for which the VA benefits 
were intended.  The veteran has benefited from both 
Vocational Rehabilitation benefits designed ultimately to 
render her able to work and provide support for herself and 
her family, which her report of income and expenses reflects 
that she is successfully doing. 

Considering other factors in this case, in light of the 
nature of the benefits in this case, the confusion 
surrounding the various applications and notification of 
benefits, failure to make restitution would not result in 
unjust enrichment or unfair gain to the debtor.  The evidence 
does not show that the veteran changed any position to her 
detriment in reliance on VA benefits; the veteran did not 
relinquish a valuable right or incur a legal obligation in 
reliance on VA benefits.  See 38 C.F.R. § 1.965(a).  The 
evidence does not demonstrate that her decision to attend 
college was based only or primarily on the anticipation of 
Chapter 30 benefits; as VA paid her educational expenses, the 
evidence does not show any significant legal obligation. 

After a review of the evidence, the Board finds that the 
evidence for and against the veteran's claim is in relative 
equipoise on the question of whether recovery of the 
indebtedness in the amount of $3,580.20 would be against 
equity and good conscience.  For these reasons, and with the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that the recovery of the overpayment of Chapter 
30 education benefits in the amount of $3,580.20 would be 
against equity and good conscience; therefore, recovery is 
waived.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§§ 3.102, 1.963, 1.965. 




ORDER

Waiver of Chapter 30 educational assistance overpayment in 
the amount of $3,580.20 is granted. 



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



